IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,              :   No. 2784 Disciplinary Docket No. 3
                                             :
                     Petitioner              :
                                             :   Nos. 18 & 35 DB 2021
                                             :
              v.                             :
                                             :   Attorney Registration No. 312616
                                             :
ROBERT CAPTAIN LEITE-YOUNG,                  :
                                             :   (Philadelphia)
                     Respondent              :


                                          ORDER
PER CURIAM

       AND NOW, this 5th day of April, 2021, the Joint Petition for Emergency Temporary

Suspension Under Pa.R.D.E. 208(f) is granted, and Robert Captain Leite-Young is placed

on immediate temporary suspension until further definitive action by this Court. See

Pa.R.D.E. 208(f)(1). It is further provided that:

       1.     Respondent shall comply with all provisions of Pa.R.D.E. 217;

       2.     The President Judge of the Court of Common Pleas of Philadelphia County

shall enter such orders as may be necessary to protect the rights of Respondent’s clients

or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       3.     All financial institutions in which Respondent holds fiduciary funds shall

freeze such accounts pending further action.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.
       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402 pertaining to confidentiality.